Citation Nr: 1748336	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-22 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for non-small-cell carcinoma of the left upper lobe (lung cancer) and chronic obstructive pulmonary disease (COPD) on and after February 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1949 to October 1952, January 1953 to September 1969, and from April 1970 to November 1971, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Montgomery, Alabama, an October 2015 Board remand, and a September 2016 Board remand.  

Initially, the RO granted service connection for lung cancer in a June 2008 rating decision and assigned a 100 percent evaluation, effective from January 7, 2008.  In an August 2008 rating decision, the RO proposed to reduce the total evaluation to noncompensable based on the Veteran's completion of cancer treatment and mandatory VA examination.  See 38 C.F.R. § 4.97, Diagnostic Code 6819, Note (2016).  In the November 2008 rating decision on appeal, the RO reduced the lung cancer evaluation to noncompensable, effective from February 1, 2009.  

In a July 2017 rating decision, the RO granted service connection for chronic obstructive pulmonary disease (COPD) as associated with the already service-connected lung cancer.  This was based on a March 2017 VA examiner's opinion that based on the pulmonary function tests (PFTs) from December 2015, a restrictive lung disease was more likely than not due to his lung surgery.  The RO assigned an evaluation of 10 percent effective February 1, 2009.  These disabilities share the same rating criteria for residuals and must be evaluated together with the primary diagnostic code reflecting the more severe disability.  38 C.F.R. § 4.14 (2016).  Although the July 2017 rating decision represents a partial grant of the benefits sought on appeal, the Veteran's claim for higher evaluation remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  
The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing has been associated with the claims file.  The VLJ held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence within that 30-day period.    

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period on appeal, the Veteran's COPD and lung cancer did not more nearly approximate FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.   


CONCLUSION OF LAW

For the period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's COPD and lung cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the initial evaluation assigned in connection with the grant of service connection for COPD and lung cancer.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service private and VA medical records are associated with the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The October 2015 Board remand directed the RO to request the Veteran to provide authorizations for private providers, obtain the radiograph report from the July 2008 VA  examination, and to provide the Veteran a VA examination.  Correspondence regarding private medical providers was mailed to the Veteran in October 2015.  The Veteran responded with the name, address, and authorization and consent to release forms.  Records from the private providers were associated with the claims file in 2016.  The Veteran underwent a VA examination in November 2015.  

The September 2016 Board remand directed the RO to request that the Veteran provide any additional names and addresses of any and all private medical providers for his lung cancer and associate with the claims file the radiograph report from the July 2008 VA examination.  Correspondence regarding private medical providers was sent to the Veteran in September 2016.  The Veteran responded and listed two additional providers.  These records were obtained in October 2016.  The radiograph report from the July 2008 VA examination was associated with the claims file in September 2016.  The remand directives have been met.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded multiple VA examinations in connection with his claims, and a clarifying opinions were obtained for the COPD and lung cancer in July 2008, March 2015, November 2015, March 2017, and June 2017.  The July 2008 VA examination is adequate because it was predicated on review of the claims file, examination of the Veteran, history solicited from the Veteran, and required diagnostic testing, a pulmonary function test (PFT).  The findings were later clarified by a 2017 VA examiner.

The Veteran was afforded a VA examination in March 2015 for respiratory conditions.  The respiratory examination was adequate because it considered the Veteran's private treatment records and performed all required diagnostic testing, including chest x-rays and PFT.  Although the PFT was performed, the PFT results did not accurately reflect the Veteran's current pulmonary function because the test was attempted but could not be completed.  The Veteran was unable to comply and understand the instructions of the PFT.  Also, the examiner referenced a radiograph from July 2008 that is not associated with the file. 

The Veteran was afforded a VA examination in November 2015 for respiratory conditions.  The respiratory examination is adequate, but did not account for the Veteran's current medical records from Dr. H.M.T., Dr. E.S.C. and Dr. P.D, which were not obtained until March 2016 and October 2016.  Furthermore, the respiratory examination referenced radiograph testing that was not associated with the claims file.  The March 2017 addendum opinion is adequate because it was predicated on a review of the claims file, considered statements of the Veteran, and fully addresses the rating criteria that are relevant to rating the disability in this case.  However, the examiner did not address the private treatment records, the July 2008 radiographic report, and the statement on the bottom of the August 2008 PFT.  The June 2017 addendum opinion is adequate because it was predicated on a review of the claims file, considered statements of the Veteran, addressed the 2008 diagnostic testing, and fully addresses the rating criteria that are relevant to rating the disability in this case.

The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the July 2008 examination, March 2015 examination, November 2015 examination, March 2017 addendum and June 2017 addendum, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal and elicited testimony regarding the severity of the Veteran's disability.  Therefore, not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, were also explained.  Bryant, 23 Vet. App. At 497.  Furthermore, the Board remanded to obtain current information regarding his disability, thus curing the evidentiary deficiency that existed at the time.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

Service connection is in effect for residuals of lung cancer and COPD which is currently rated as 10 percent disabling under Diagnostic Codes 6819-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).

Diagnostic Code 6604 concerns chronic obstructive pulmonary disease (COPD).  A 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  And a 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016).

When evaluating based on PFTs, the post-bronchodilator results must be sued in applying the evaluation criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (2016).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  38 C.F.R. § 4.96(d)(6) (2016).

The Board must also asses the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 02 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 f. 3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected respiratory disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).  

Throughout the time period on appeal, the Veteran had various respiratory complaints.  Including at the Board hearing, the Veteran reported thoracotomy-related pain, shortness of breath, neck pain.  He was no longer able to run.  The Veteran reported that although his cancer was in remission, it was not cured and that he was still seen for continuous monitoring.  

Additionally, there were private treatment reports throughout the time period.  These reports do not contain findings relevant to the rating criteria, other than noted herein.  

The Veteran was afforded a VA respiratory examination in July 2008.  PFT results were as follows:  pre-bronchodilator results of FVC 82 percent, FEV-1 101 percent, FEV-1/FVC 80 percent, and DLCO 127 percent; and post-bronchodilator results of FVC 73 percent, FEV-1 111 percent, and FEV-1/FVC 98 percent.  Spirometry was within normal limits.  In a June 2017 VA examination addendum opinion, the VA examiner updated the status of the Veteran's service connected lung cancer and PFTs in 2008.  The examiner found that at that time the Veteran's lung cancer was in remission and the chest x-ray shows residuals of lung surgery, but no active disease.  It is the examiner's opinion that the Veteran's PFT's at that time were an accurate assessment of his breathing ability as well it can be objectified.  

On a March 2015 VA examination for respiratory conditions was conducted.  A PFT was performed.  The examiner noted that the PFT results reported do not accurately reflect the Veteran's current pulmonary function.  The examiner noted that PFTs were not completed because the PFT was attempted but could not be completed.  The results were as follows:  pre-bronchodilator results of FVC 80 percent, FEV-1 93 percent, FEV-1/FVC 71 percent, and DLCO 161 percent; and post-bronchodilator results of FVC 84 percent, FEV-1 102 percent, FEV-1/FVC 74 percent, and DLCO percentage not applicable.  The test administrator noted that the Veteran was very pleasant and did the best he could do after several attempts - this is the best test that the administrator could get from the Veteran - the Veteran had a difficult time understanding and he struggled to follow direction throughout the testing.  The Veteran was unable to comply and understand the instructions of the PFT.  The examiner stated that the FEV-1 percent most accurately reflects the Veteran's level of disability.  The Veteran's respiratory condition does not impact the Veteran's ability to work.  

The November 2015 VA respiratory examiner noted that the Veteran was diagnosed with non-small cell carcinoma left upper lobe in December 2007.  A PFT from December 2015 showed pre-bronchodilator results of FVC 72 percent, FEV-1 105 percent, FEV-1/FVC 89 percent, and DLCO 86 percent.  The post-bronchodilator results were FVC 73 percent, FEV-1 103 percent and FEV-1/FVC 87 percent.  The examiner stated that the FEV-1/FVC test result most accurately reflects the Veteran's level of disability.  The examiner stated that the Veteran's respiratory condition does not impact the Veteran's ability to work.  

After review of the evidence discussed above, the Board finds that the Veteran's service-connected COPD and lung cancer was not manifested by at least FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted in 2008.  The Veteran's symptomatology includes shortness of breath, dyspnea, and a dry cough.  The June 2017 examiner found that the 2008 PFTs were an accurate assessment of the Veteran's breathing ability.  Thus, the results from the 2008 and 2015 VA examinations do not provide a basis for an increased evaluation.  As a result, an initial rating in excess of 10 percent is denied on and after February 1, 2009 for service-connected COPD and lung cancer.  See 38 C.F.R. § 4.97, DC 6604 (2016).  

Although the Veteran is competent to report the frequency, severity, and duration of his respiratory symptoms, he does not have the medical expertise to provide an objective measurement of his respiratory disability which is based upon very specific testing results.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, the criteria for a scheduler rating in excess of 10 percent for the Veteran's COPD and lung cancer have not been met and the Veteran's claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

Entitlement to an increased rating for the service-connected COPD and lung cancer is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


